DETAILED ACTION
Claims 1 – 10 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Komoto (US Publication 2007/0283183 A1) is the closest prior art to the subject matter being claimed in claim 1. Komoto discloses a register (clk) 56 is disposed on the output side of the comparator 44; the output of the comparator 44 is supplied to the CE input of the register 56; and the gating master clock signal g_mclk is input to the CLK input; and the reset signal rst is supplied to the RST input. The output Q of the register 56 is taken out as the generated clock signal CLK2, and is inverted by an inverter 58 and supplied to the D input of the register 56. At the start of operation, the clock generating unit 62 waits for the rising edge of rst or rising edge (edge) of g_mclk (step S31). In this case, the rst operation and the cancellation of rst are defined as "1" and "0", respectively, and the determination is performed (step S32). In the case of rst=1, the reset process of the registers 40 and 56 is performed to initialize the setting values of the registers 40 and 56 (step S33). In this case, after the constant number output unit 54 sets 

    PNG
    media_image1.png
    595
    891
    media_image1.png
    Greyscale
However, Komoto fails to teach the particular connection structure, and the condition of reset signals occur thereof "a first receiving end of the clock adjusting module connected to the clock source, and a second receiving end of the clock adjusting module connected to the reset signal source; a data input end of the clock gating connected to an output end of the clock adjusting module, a clock input end of the clock gating connected to the clock source, an output end of the clock gating connected to one end of the register group, and the other end of the register group connected to the reset signal source, wherein the register group comprises a plurality of first registers; after the clock adjusting module receives a reset signal output by the reset signal source, the clock adjusting module configured to control the clock gating to adjust a first clock signal to a second clock signal; and after each of the plurality of first registers of the register group receiving the reset signal output by the reset signal source and completed to be reset, the clock adjusting module configured to control the clock gating to output the second clock signal to the register group.”
Cao et al (US Publication 2014/0050294 A1) is the closest prior art to the subject matter being claimed in claim 1. With similar concept of resetting the register and clocking, Cao discloses a resetting module 1, being connected between a second node PL as a pull-down node, the clock signal terminal and a low level signal terminal Vss, for applying a low level to the drain and the gate of the second TFT M2 after the output of the present stage is completed. A feedback receiving module 2, being connected between the first node, the low level signal terminal Vss and the output terminal Output(n) at the present stage, and being further connected to the feedback signal terminal Reset(n+1), for receiving a feedback signal from the next stage to pull down the levels at the first node PU and the output terminal Output(n) at the present stage, wherein the feedback signal terminal Reset(n+1) receives a high level signal when the output terminal Output(n+1) of the shifting register at the next stage (i.e., the shifting 

    PNG
    media_image2.png
    591
    823
    media_image2.png
    Greyscale

However, Cao fails to teach the particular connection structure, and the condition of reset signals occur thereof "a first receiving end of the clock adjusting module connected to the clock source, and a second receiving end of the clock adjusting module connected to the reset signal source; a data input end of the clock gating connected to an output end of the clock adjusting module, a clock input end of the clock gating connected to the clock source, an output end of the clock gating connected to one end of the register group, and the other end of the register group connected to the reset signal source, wherein the register group comprises a plurality of first registers; after the clock adjusting module receives a reset signal output by the reset signal source, the clock adjusting module configured to control the clock gating to adjust a first clock signal to a second clock signal; and after each of the plurality of first registers of the register group receiving the reset signal output by the reset signal source and completed to be reset, the clock adjusting module configured to control the clock gating to output the second clock signal to the register group.”.
Thus, the prior art of record do not teach or suggest individually or in combination "a first receiving end of the clock adjusting module connected to the clock source, and a second receiving end of the clock adjusting module connected to the reset signal source; a data input end of the clock gating connected to an output end of the clock adjusting module, a clock input end of the clock gating connected to the clock source, an output end of the clock gating connected to one end of the register group, and the other end of the register group connected to the reset signal source, wherein the register group comprises a plurality of first registers; after the clock adjusting module receives a reset signal output by the reset signal source, the clock adjusting module configured to control the clock gating to adjust a first clock signal to a second clock signal; and after each of the plurality of first registers of the register group receiving the reset signal output by the reset signal source and completed to be reset, the clock adjusting module configured to control the clock gating to output the second clock signal to the register group.” as disclosed in claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187